Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the preliminary amendment filed 10/05/2021. Claims 1, 8, 13-20, 22, 25, 26, 28, and 29 have been amended. No claims have been cancelled or added. Therefore, claims 1-30 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kepler et al. (2007/0169776) discloses a water reservoir for an apparatus generating a humidified flow of air for deliver to an entrance of the airways of a patient for respiration therapy, the water reservoir comprising: a reservoir base configured to hold a volume of water (190; lower tank housing) (para. 0083); a disconnectable reservoir lid (188; upper tank housing) comprising an inlet (18) and an outlet (20) (para. 0038); a joint (formed by tabbed protrusion 214 and tab opening 232) (para. 0083-0084) to pivotally couple the reservoir lid to the reservoir base (since tab is inserted into tab opening and pivoted down to engage the other side) between an open position and a closed position (completely off and on as shown in FIG. 14), wherein the reservoir lid and the reservoir base cooperate to form a sealed internal volume at the closed position (sealed by 209) (para. 0087). Kat (2015/0202402) teaches a humidifier reservoir base (container 54 and cradle 52) that is hinged with a reservoir lid (56) (para. 0122-0123). However, regarding claim 1, the prior art of record does not disclose, teach, or fairly suggest a supporting arrangement configured and arranged to support the reservoir lid at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snow et al. (2008/0302361), Virr et al. (2004/0060559), Maurer et al. (2013/0008440), Virr et al. (8,631,789) all disclose a humidifier reservoir comprising reservoir bases and lids that have various means for fastening the two together.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619